Citation Nr: 0209199	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased rating for post operative 
residuals of a shell fragment wound to the right ankle, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture to the right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for 
degenerative disc disease of the lumbar spine, recurrent left 
hip pain, osteoarthritis of both knees, and osteoarthritis of 
the left ankle, each claimed as secondary to the service-
connected right ankle disability, and also denied a rating 
greater than 10 percent for post operative residuals of a 
shell fragment wound to the right ankle, and a compensable 
rating for residuals of fracture to the fifth metatarsal 
right foot.

In January 1999, the Board denied the claims for a left hip 
disorder, a right knee disorder, and osteoarthritis of the 
left ankle, and remanded the claims for service connection 
for a back disorder and a left knee disorder, a rating in 
excess of 10 percent for post operative residuals of a shell 
fragment wound to the right ankle, and a compensable rating 
for residuals of fracture to the fifth metatarsal right foot, 
for additional development.  

A hearing was held on June 16, 1998, at the RO in Winston- 
Salem, North Carolina, before C.W. Symanski, who is the 
member of the Board rendering the determination in this 
appeal and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b)(West 1991).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that arthritis of 
the left knee was not present in service or within one year 
of service separation, and that a left knee disorder was not 
otherwise caused or aggravated by the veteran's service or a 
service-connected disability.  

2.  The preponderance of the evidence shows that arthritis of 
the spine was not present in service or within one year of 
service separation, and that a back disorder was not 
otherwise caused or aggravated by the veteran's service or a 
service-connected disability.  

3.  The veteran's right foot has dorsiflexion from 0 to 10 
degrees, and plantar flexion from 0 to 30 degrees; the 
veteran's post operative residuals of a shell fragment wound 
to the right ankle is productive of complaints of pain, 
weakness and numbness, no more than moderate muscle damage, 
and no more than a moderate limitation in the range of motion 
in the right foot as a whole.  

4.  The veteran's residuals of fracture to the fifth 
metatarsal right foot
is most accurately characterized as producing a foot 
disability that is less than moderate; his disability is 
manifested by complaints of pain, with no malunion or 
nonunion of the tarsal or metatarsal bones; the most recent 
examination report shows that there is no impairment 
whatsoever due to the fracture of the 5th metatarsal.





CONCLUSIONS OF LAW

1.   A left knee disorder was not incurred in or aggravated 
by the veteran's active military service or a service-
connected condition, and arthritis of the left knee may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

2.  A back disorder was not incurred in or aggravated by the 
veteran's active military service or a service-connected 
condition, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 

3.  The criteria for a rating in excess of 10 percent for 
post operative residuals of a shell fragment wound to the 
right ankle have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001), 38 U.S.C.A. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5310 (as in effect prior to and on and after, 
July 3, 1997).  

4.  The criteria for a compensable rating for residuals of 
fracture to the fifth metatarsal right foot have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001), 
38 U.S.C.A. §§ 4.7, 4.71a, Diagnostic Code 5283 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the April 1996 rating decision, and the 
statement of the case, that the evidence did not show that he 
had a left knee or back condition that were related to his 
military service, or to a service-connected condition, and 
that the criteria for higher ratings for service-connected 
post operative residuals of a shell fragment wound to the 
right ankle, and residuals of fracture to the fifth 
metatarsal right foot, had not been met.  Those are the key 
issues in this case, and the rating decision, statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant that evidence of diagnosis and service 
incurrence was needed to substantiate his claims, as well as 
the criteria for higher ratings.  The RO also sent him a 
letter informing him of the requirements for a successful 
claim in February 2001.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOC and February 2001 letter informed him of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, except as discussed 
infra, the appellant has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  See March 1999 letter from the RO to 
the veteran.  The RO has also requested and obtained service 
medical records from the National Personnel Records Center.  
The Board notes that, with regard to his claims for a left 
knee and back disorder, in a letter received in January 2001 
the veteran argued that  VA should obtain "Ship's Medical 
Logs for the U.S.S. Cony (DD-508) (1964-1967)" and 
"Hospital Nurses Logs (Clinical records) Orthopedic Ward 
Service, (14 Aug20 Sep 1967) U.S. Army Hospital, Ryukyu 
Islands (Okinawa) APO 96331."  The appellant essentially 
argues that these records would show that his right lower 
extremity injuries were more severe than are otherwise 
indicated by existing service medical records.   

In Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), the 
Federal Circuit held that an RO's failure to obtain 
specifically requested service medical records (SMRs) of an 
appellant, and its failure to notify him of its failure to 
obtain them, may have constituted "a grave procedural error.  
However, this case is distinct from Hayre.  In this case, the 
service connection claims are based on the theory of 
secondary service connection.  See 38 C.F.R. § 3.310.  
Specifically, it is argued that these conditions were caused 
by service-connected right ankle and foot conditions.  There 
is no argument that either a left knee or back disorder was 
present during service.  As previously stated, the RO has 
already obtained the veteran's service medical records from 
the NPRC.  These records include detailed accounts and 
treatment reports of his right lower extremity injuries, and 
they include medical reports from the U.S.S. Cony and 
clinical records from the U.S. Army Hospital, Ryukyu Islands, 
as well as a separation examination report.  The Board 
further points out that the claims file contains a VA 
examination report, dated in October 1969, shortly after 
separation from service.  Finally, as discussed infra, the 
first medical evidence of either of the claimed conditions 
comes many years after the veteran's separation from service 
in 1968.  The Board therefore finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

The appellant has been afforded VA examinations involving the 
claimed disabilities.  With regard to the claims for service 
connection, in August 1999, the Board obtained etiological 
opinions.  Specifically, the examiner reviewed the claims 
file and provided an opinion as to whether or not the veteran 
currently has a left knee or back disorder that is related to 
his service-connected conditions.  Given the foregoing, there 
is more than sufficient evidence of record to decide the 
claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that he has a left knee and back disorder 
that were caused by his service-connected post operative 
residuals of a shell fragment wound to the right ankle, and 
residuals of a fracture to the right fifth metatarsal.  
Specifically, he argues that his service-connected 
disabilities altered his gait and posture, which in turn 
resulted in the claimed disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran's service medical records show that in April 
1965, he was treated for metatarsalgia of the right foot, 
with no known trauma.  In December 1965, he sustained a 
nondisplaced fracture at the base of his right fifth 
metatarsal.  He was placed in a short leg walking cast.  The 
cast was removed after about 40 days, at which time X-rays 
revealed good healing.  The diagnosis was healing fracture.  
In August 1967, he was injured when he was struck in the 
right ankle by a shell casing.  He sustained a one-inch 
laceration and a laceration of the extensor hallucis longus 
tendon.  He underwent a tenorrhaphy of the right extensor 
hallucis longus and closure of wound and removal of the 
foreign body from the right ankle.  A "clinical record 
sheet" from the U.S. Army Hospital, Ryukyu Islands, contains 
a diagnosis of "Laceration, right ankle, with severance of 
extensor hallucis longus, no artery or nerve involvement, 
with foreign body (metallic)."  The veteran was kept in a 
cast for three weeks and had no difficulties.  He was 
discharged and returned to his ship after about one month, 
and was profiled for about six weeks.  In February 1968, he 
was treated for complaints of pain and hypesthesia in the 
right foot, and weakness in the anterior compartment muscles.  
The impression was excellent functional result, tiredness 
probably related to weakening of muscles.   He was advised to 
perform muscle strengthening exercises.  A separation 
examination report, dated in October 1968, indicates that the 
veteran's lower extremities, and spine and other 
musculoskeletal systems, were clinically evaluated as normal.  

A VA examination report, dated in October 1969, shows that 
the veteran complained of pulling in the thigh, knee pain, 
and right foot pain.  The report shows that the veteran's 
carriage, posture and gait were all normal.  He could flex 
forward, squat, and walk on his heels and toes, although he 
complained of right ankle pain.  The right ankle joint had a 
full range of motion.  No gross abnormalities were noted in 
the spinal column.  The diagnosis was G.S.W. (gunshot wound), 
right ankle, residuals of.  An accompanying X-ray report for 
the right ankle indicates that there was no osseous or joint 
pathology.

In December 1969, the RO granted service connection for 
residuals, fragment wound, right ankle, evaluated as 10 
percent disabling, and residuals, fracture, base of the right 
fifth metatarsal, evaluated as 0 percent disabling 
(noncompensable).  

Records from the Wilmington Orthopedic Group (WOG), dated 
between 1976 and 1981, show treatment for left knee symptoms 
and back pain beginning in November 1978, with findings of 
chondromalacia and an unremarkable left knee X-ray. An X-ray 
of the spine apparently revealed osteoarthritis and a 
possible slight narrowing of L5-S1.  

VA outpatient treatment reports, dated between 1984 and 1986, 
show periodic treatment for pain in the right lower 
extremity.  These reports include a November 1984 X-ray 
report which indicates that there was "very slight medial 
narrowing and very minimal spurring," of the knees, 
bilaterally, which were "very slightly increased from 
previous examinations of both knees (left knee 4/10/79 & 
right knee 2/24/77)."  The lumbar spine was noted to have 
some increased spurring, to include increased spurring and 
narrowing at the L5-S1 disc when compared to an examination 
in February 1977.
  
A VA hospital report, dated in November 1985, shows that the 
veteran underwent a right sciatic nerve and femoral nerve 
block and lengthening of the right EHL (extensor hallucis 
longus) and external tenotomies of toes two through five of 
the right foot.  The final diagnoses were post-traumatic 
hyperextension of hallux and clawing of toes two through five 
of the right foot, chondromalacia patellae, left knee, and 
possible anterior compartment syndrome right lower leg.  

A VA examination report, dated in October 1986, shows that 
the veteran's complaints included bilateral knee pain and 
back pain.  On examination, the veteran was 6'6" tall and 
weighed 270 pounds.  The report contains diagnoses that 
include history, degenerative arthritis, lumbosacral spine 
and knees.    

A VA examination report, dated in November 1995, contains 
diagnoses that included recurrent lumbosacral strain with DDD 
(degenerative disc disease) L5-S1 level, and osteoarthritis 
of the knees by history.  An accompanying X-ray report for 
the knees shows that no significant pathology was 
appreciated.  An accompanying X-ray report for the 
lumbosacral spine shows that there was narrowing at L5-S1 
with intervertebral disc space with marginal spurring 
compatible with disc pathology.  There was minimal spur 
formation of hypertrophic arthritic nature involving the 
bodies in the mid and lower lumbar vertebrae, and a slight 
rotary scoliosis of the lumbar spine and some straightening 
of the normal lordotic curve.  The examiner stated that the 
veteran's lumbosacral pain and left knee pain were not 
related to the injuries that he sustained to his right calf 
and right ankle.  The examiner indicated that the C-file was 
not available for review.  

Records from a private health care provider, Dr. Moore, dated 
between August 1994 and September 1995, and December 1997 and 
September 1998, show that the veteran received ongoing 
treatment for left knee pain between August 1994 and 
September 1995, after he suffered a fall the month before.   
Between December 1997 and September 1998, he was treated on 
several occasions for complaints of right foot, ankle and/or 
hip pain.  

Reports from Dr. Steven Grubb, dated between 1998 and 1999, 
show occasional treatment for back pain.  The relevant 
diagnoses include osteoarthritis and thoracolumbar 
degenerative disc disease with sciatic symptomatology.  

VA outpatient treatment reports, dated between 1999 and 2001, 
show treatment for complaints that included lower extremity 
edema, left knee and back pain, and bilateral foot numbness.  
The assessments and diagnoses included low back pain and 
lumbar spinal stenosis.  A January 2001 electomyograph (EMG) 
report indicates that there was evidence of a distal 
symmetric sensory peripheral neuropathy.  Superimposed on the 
neuropathy was evidence of mild bilateral lumbosacral 
radiculopathies at L3-L4-L5.  

In January 1999, the Board remanded the claim and requested 
an examination, and that the veteran's claims files be 
reviewed and opinions provided as to the etiology of the 
veteran's left knee and back disorders, to include whether 
these disorders had been aggravated by any service-connected 
disabilities.  In August 1999, the RO requested an 
examination and opinion from a private health care provider.    

In response to the RO's request, an opinion was received from 
Donald D. Getz, M.D., dated in August 1999.  Dr. Getz 
provided a review of the pertinent medical history and the 
results of his examination.  With regard to the veteran's 
left knee disorder, Dr. Getz stated, "There is no 
relationship between the patient's left knee disorder and the 
injury to his foot."  With regard to the veteran's back 
disorder, Dr. Getz stated, "There is no relationship between 
the patient's back disorder and the injury to his foot."  

Dr. Getz explained:  

Although in mild cases a limp associated 
with a foot or leg injury may cause a 
muscular-type of back pain, it does not 
cause severe osteoarthritis of the spine 
which is what is causing this Veteran's 
back problems, nor does it cause 
bilateral osteoarthritis of the knees 
which is the cause of the present knee 
complaints of the Veteran.  Neither of 
these conditions are related to his 
service-connected injury of the foot or 
ankle.  In fact, according to the notes 
and records submitted, he was complaining 
of problems with his knees in 1965, which 
antedates his foot injury.  

Finally, in response to the RO's question, "Has the knee 
disorder or the back disorder undergone any increase in 
severity as a result of the service-connected 
disabilities?", Dr. Getz stated that they had not.  

The Board initially finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
any current left knee or low back disorder and the veteran's 
service.  The veteran's service records do not show 
complaints, treatment or a diagnosis involving either a left 
knee or low back disorder.  There were no findings of a left 
knee or low back disorder at the time of the veteran's 
separation from service.  Based on the foregoing, the Board 
finds that chronic left knee and back conditions are not 
shown during service.  See 38 C.F.R. § 3.303.  

With regard to the post-service evidence, there is a notation 
in the November 1984 VA X-ray report which could be read to 
indicate that there was spurring of the lumbar spine in 
February 1977, and which indicates that arthritis of the left 
knee was noted in April 1979 (no such X-ray reports are 
associated with the claims file, and they are apparently 
unavailable).  However, even assuming they are sufficient to 
show arthritis of the spine as of 1977, the first medical 
evidence of either of the claimed conditions would come about 
eight years after separation from service.  This lengthy 
period without treatment weighs heavily against the claim on 
a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the claims file does not contain a 
competent medical opinion linking either the veteran's left 
knee or low back disability to his service.  Finally, there 
is no evidence of arthritis of either the left knee or the 
back dated within one year of separation from service such 
that service connection is warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.   Accordingly, service 
connection for a left knee and back disorder on a direct or 
presumptive basis is not warranted.  

However, the veteran primarily argues that service connection 
is warranted on a secondary basis, and that his service-
connected disorders of the right foot and ankle caused an 
altered gait, which in turn caused his left knee and low back 
disorder.  See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claims must be denied.  In particular, the Board 
finds that Dr. Getz' August 1999 opinion is highly probative 
evidence which shows that the veteran's left knee and back 
disorders are not related to any service-connected 
conditions.  Dr. Getz's opinion is shown to have been based 
on a review of the veteran's C-file, to include Dr. Grubb's 
opinions (discussed infra) and is accompanied by a 
rationalized explanation.  In his opinion, Dr. Getz noted 
that a limp does not cause severe osteoarthritis of the spine 
or knees, which is what is causing the veteran's knee and 
back problems.  He further noted that the veteran has 
bilateral osteoarthritis of the knees.  The Board further 
points out that its decision is consistent with the November 
1995 VA examination report, which, although it suffers from 
certain deficiencies, shows that the examiner determined that 
the veteran's lumbosacral pain and left knee pain were not 
related to the inservice injuries that he sustained to his 
right calf and right ankle.  

In reaching this decision, the Board has considered the 
opinions of Dr. Grubb, dated in September 1995, July 1998, 
and in an undated and unsigned letter, submitted by the 
veteran and received in April 2002.  A review of these 
letters shows that Dr. Grubb states that the veteran's 
inservice injury (to the right ankle) in 1967 had made the 
veteran's gait unstable, and that he developed arthritis of 
the left knee and low back as a result.  However, the Board 
finds that Dr. Grubb's opinion is outweighed by the evidence 
against the claim.  Initially, the Board notes that the 
probative value of his opinion is greatly weakened by the 
fact that it is not shown to have been based on a review of 
the veteran's C-file, or any other detailed and reliable 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In this 
regard, in his July 1998 letter, he indicated that he had 
looked through "old records."  However, it is unclear what 
this documentation was.  Furthermore, there are no findings 
of an unstable gait dated prior to the evidence of the 
claimed arthritis, nor does Dr. Grubb offer any discussion of 
the fact that the veteran has osteoarthritis of the knees, or 
that his osteoarthritis is bilateral.   

As a final matter, the Board has considered the articles 
submitted by the veteran.  However, the Board finds that the 
cited material is general in nature and does not approximate 
the clinical findings in the veteran's case.  In this regard, 
the veteran has a complex medical history that is shown to 
include, but is not limited to, specific disabilities of the 
right foot and ankle incurred prior to 1969, evidence of 
bilateral osteoarthritis of the knees by 1979, and of the 
spine by 1977 (at the earliest), and no findings of an 
unstable gait dated prior to the evidence of arthritis.  
Under the circumstances, it cannot be said to discuss generic 
relationships with such a "degree of certainty" that, when 
considered in conjunction with the other evidence in this 
case, it warrants grants of service connection.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
left knee and back disorders that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and his service or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
service connection for a left knee disorder and a low back 
disorder must be denied.  




III.  Increased Ratings

The veteran's service medical records were summarized in part 
II, supra, and this summary in incorporated herein.  Briefly 
stated, in December 1965, he sustained a nondisplaced 
fracture at the base of his right fifth metatarsal.  The 
diagnosis was healing fracture.  In August 1967, he was 
injured when he was struck in the right ankle by a shell 
casing.  He sustained a one-inch laceration and a laceration 
of the extensor hallucis longus tendon.  He underwent a 
tenorrhaphy of the right extensor hallucis longus and closure 
of wound and removal of the foreign body from the right 
ankle.  There was no artery or nerve involvement.  In 
February 1968, he was treated for complaints of pain and 
hypesthesia in the right foot, and weakness in the anterior 
compartment muscles.  The impression was excellent functional 
result, tiredness probably related to weakening of muscles.

In December 1969, the RO granted service connection for post 
operative residuals of a shell fragment wound to the right 
ankle, evaluated as 10 percent disabling, and residuals of a 
fracture to the right fifth metatarsal, and assigned a 0 
percent rating.  

In October 1995, the veteran filed a claim for increased 
ratings for his post operative residuals of a shell fragment 
wound to the right ankle, and his residuals of a fracture to 
the right fifth metatarsal.  In April 1996, the RO denied the 
claims.  The veteran has appealed.  A review of the veteran's 
written statements shows that he asserts that his post 
operative residuals of a shell fragment wound to the right 
ankle, and his residuals of a fracture to the right fifth 
metatarsal, are more severe than his current ratings suggest.  

The evidence for consideration in this case, dated between 
October 1994 and the present, see 38 C.F.R. § 3.400(o)(2) 
(2001), includes treatment reports from Dr. Moore, and the 
Wilmington Orthopedic Group, which show that the veteran 
received treatment from Dr. Moore in December 1997 for 
complaints of right foot pain and progressive clawing of his 
right second toe.  On examination, the veteran had a clawed 
second right toe, and to a lesser extent, clawing of his 
other toes.  An X-ray which had been taken the previous month 
was noted to show some flexion deformity of the PIP joint of 
the second toe, but was otherwise unremarkable.  The 
diagnosis was metatarsalgia, right foot, with clawing of 
second toe.  On a follow-up visit later that same month, some 
improvement was noted with use of a shoe insert.  

A letter from Dr. Grubb, dated in July 1998, indicates that 
the veteran has favored his right leg and ankle since his 
inservice right ankle injury, and that the veteran has 
progressive arthritis in his right ankle.  In an undated and 
unsigned letter, received in April 2002, it was stated that 
the veteran was in continuous pain in his back, knees and 
feet, and that he could barely walk without a cane.  It was 
further stated that he may have to retire from his job in 
teaching because he cannot stand up for his long hours.  The 
report notes bilateral swelling and tenderness of the ankles, 
and that the veteran will most probably have to be on 
crutches, a cane, or a walker within the next four or five 
years.     

A VA examination report, dated in November 1995, shows that 
the veteran's legs were equal in length, without measurable 
circumferential atrophy of thigh of calf.  There was 
diminished sensation to touch over the lateral aspect of the 
right calf and right foot.  Deep tendon reflexes were 1+ and 
symmetrical bilaterally at the knees and ankles.  The right 
foot had a normal external appearance without tenderness to 
palpation over the fifth metatarsal shaft.  The was a full 
range of motion in the subtalar and midtarsal regions of the 
right foot.  There was no relevant diagnosis.  

Records from a private health care provider, Dr. Moore, show 
that in July 1998, the veteran was treated for complaints of 
right foot pain.  It was noted that he had arthritic changes 
in his right ankle and in other areas.  The relevant 
assessment was (otherwise unspecified) osteoarthritis.  

VA outpatient treatment reports include reports, dated in 
1999, noting complaints of lower extremity edema, foot pain 
and a foot injury.  The findings include pitting edema with 
an associated impression of hypertension.  Other impressions 
included DJD (degenerative joint disease), CHF (congestive 
heart failure) and obesity.  An 

August 2000 EMG report noted stocking distribution loss of 
cold, vibration and proprioception, with normal strength and 
normal lower extremity reflexes.  A September 2000 report 
notes complaints of bilateral foot numbness.  There was 
decreased sensation to light touch, bilaterally at the 
instep.  Gait was slow and purposeful.  Motor strength was 
noted as "4+/5 at the dor/plantar flexors."  

In January 1999, the Board remanded the claim and requested 
an examination, to include an opinion as to functional loss 
and whether this disorder had aggravated any nonservice-
connected disabilities.  

In response to the RO's request, an opinion was received from 
Donald D. Getz, M.D., dated in August 1999.  Dr. Getz 
provided a review of the pertinent medical history and the 
results of his examination.  The report shows that the 
veteran complained of right foot and right ankle pain.  On 
examination, the veteran was mildly overweight, and he walked 
with a waddling gait or possibly a slight right leg limp.  He 
could heel and toe walk when encouraged.  There was no 
evidence of muscle atrophy.  Reflexes were symmetrically 
hypoactive bilaterally.  Foot dorsiflexion was equal, 
bilaterally.  However, the great toe extensor showed a slight 
weakness, and there were no cutaneous skin changes.  Right 
foot dorsiflexion was from 0 to 10 degrees, and plantar 
flexion was from 0 to 30 degrees, indicating some loss of 
motion compared to the left side, which had dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
There was a well-healed longitudinal scar over the anterior 
aspect of the ankle indicative of his previous surgeries, and 
there was minimal to slight swelling in the area of the 
ankle.  On X-ray, the right ankle was normal except for an 
old wire suture probably used for repair of the extensor 
hallucis longus.  There was no evidence of any osteoarthritis 
nor was there any evidence of any previous nondisplaced 
fracture of the fifth metatarsal.  The impression was status 
postop metal fragment injury to the right foot.  Dr. Getz 
gave no relevant impression for the fifth metatarsal, and 
stated:

There is no impairment whatsoever due to 
the fracture of the 5th metatarsal.  
There is mild loss of motion and 

fatigability, but not incoordination 
associated with the service-connected 
injury to the right ankle area and the 
damage to the extensor hallucis longus 
tendon.  

He further stated:

It is possible that repeated use of the 
right ankle over a prolonged period of 
time may result in a mild increase of 
fatigability and discomfort in comparison 
with the normal left ankle.  This is due 
only to the metal injury and not due to 
the metatarsal fracture.  Pain during 
excessive use may limit the length of 
distance the patient may ambulate in a 
relatively mild manner.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (2001).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue , the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).

A.  Residuals of Fracture to the Right Fifth Metatarsal
 
A review of the veteran's written statements and the 
transcript of his hearing, held in June 1998, shows that he 
asserts that he has aching, soreness and pain in his right 
fifth toe.  

The veteran's residuals of a fracture to the right fifth 
metatarsal have previously been service connected, by 
analogy, to "Tarsal, or metatarsal bones, malunion of, or 

nonunion of," which is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5283.  The RO has assigned a 
noncompensable rating for this condition.  See 38 C.F.R. 
§ 4.31 (2001).  Under DC 5283, a 10 percent evaluation is 
warranted if this condition is moderate.   

The Board has determined that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for the veteran's residuals of a fracture to the right fifth 
metatarsal.  Specifically, it appears that this condition is 
primarily manifested by complaints of pain, without any 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  Dr. Getz stated that there is no impairment 
whatsoever due to the fracture of the 5th metatarsal.  As 
this evidence is the most recent medical evidence of record, 
it is afforded the most probative weight.  See Francisco, 
supra, (holding that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern).  This report does not show that 
the veteran has a moderate foot injury, nor does the other 
evidence of record outweigh this report and warrant the 
conclusion that this disorder has resulted in a moderate foot 
injury.  Based on the foregoing, the Board finds that the 
overall disability picture is not consistent with a moderate 
functional impairment or disability.  Accordingly, the 
greater weight of the evidence shows that veteran has not 
experienced moderate symptoms as required for a compensable 
rating under DC 5283.

An increased compensable rating is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595-596 (1991).  Specifically, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, a 10 
percent evaluation is assigned for "other" foot injuries 
which are moderate.  However, the Board's analysis of the 
veteran's disability under DC 5283 is largely applicable 
here.  Briefly stated, the veteran's service-connected 
condition is primarily manifested by pain, without X-ray 
evidence of any appreciable deformity, nor any clinical 
evidence of moderate symptoms.  The evidence does not show a 
moderate limitation in the range of motion of the fifth 
metatarsal.  Although VA is 

required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology, see 
38 C.F.R. § 4.40, in this case there is insufficient 
pathology to warrant a conclusion that the veteran has 
functional loss due to pain to warrant a compensable rating.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, a compensable rating under DC 5284 is not 
warranted.

B.  Postoperative Residuals Shell Fragment Wound Right Ankle

A review of the veteran's written statements and the 
transcript of his hearing, held in June 1998, shows that he 
asserts the following: he has soreness, aches, numbness and 
pains in his right foot aggravated by working; he has balance 
problems and has fallen because of his right ankle weakness; 
he wears a shoe insert, has clawing of his toes, and 
arthritis; he takes Naprosyn twice a day for his symptoms and 
has difficulty driving.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal plantar flexion of the 
ankle is from 0 to 45 degrees.

Initially, the Board takes note of the fact that the veteran 
filed his claim in October 1995, and that since that time, 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for muscle injuries have been changed.  
Specifically, on June 3, 1997, the VA published a final rule, 
effective July 3, 1997, to amend the section of the Schedule 
for Rating Disabilities dealing with muscle injuries.  62 
Fed. Reg. 30,235  (June 3, 1997).  The Court has indicated 
that when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 

3, 1997 amendments did not substantially change the criteria 
pertinent to the veteran's disability, but rather added 
current medical terminology and unambiguous criteria.  
Therefore the new criteria will be applied.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312) and 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318).  
38 C.F.R. § 4.55(b) (2001).  For muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined under the provisions of Sec. 4.25.  
38 C.F.R. § 4.55(f) (2001).

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii) (2001).

Objective findings which support a moderately severe 
disability rating include entrance or exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3)(iii) (2001).

The veteran's post operative residuals of a shell fragment 
wound to the right ankle are currently evaluated under 38 
C.F.R. § 4.73, Diagnostic Code (DC) 5310.  Under this 
provision, a 10 percent evaluation is warranted for a 
moderate impairment of the muscles of Group X.  A 20 percent 
evaluation is warranted for a moderately severe impairment of 
the muscles of Group X.  

The muscles of Group X involve the movements of the forefoot 
and toes, and propulsion thrust in walking.  Intrinsic 
muscles of the foot: Plantar: (1) Flexor digitorum brevis; 
(2) abductor hallucis; (3) abductor digiti minimi; (4) 
quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures: Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and the long flexors of great and little 
toes.  DC 5310.

In evaluating the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely defines the 
veteran's disability resulting from his service-connected 
post operative residuals of a shell fragment wound to the 
right ankle under DC 5310.  In particular, the August 1999 
examination report shows that the veteran had right foot 
dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 
to 30 degrees.  The veteran walked with a waddling gait or 
possibly a slight right leg limp, and he could heel and toe 
walk when encouraged.  There was no evidence of muscle 
atrophy, reflexes were symmetrically hypoactive bilaterally, 
and foot dorsiflexion was equal, bilaterally.  There was 
minimal to slight swelling in the area of the ankle.  On X-
ray, the right ankle was normal except for an old wire suture 
probably used for repair of the extensor hallucis longus.  
There was no evidence of any osteoarthritis.  Dr. Getz stated 
that there was mild loss of motion.  
As this evidence is the most recent medical evidence of 
record, it is afforded the most probative weight.  See 
Francisco, supra.  Briefly stated, the veteran's service-
connected condition is primarily manifested by pain, without 
X-ray evidence of any appreciable deformity, and the clinical 
evidence does not show moderately severe symptoms, to include 
a moderately severe limitation in the range of motion of the 
right ankle.  In addition, the evidence does not show 
symptoms representative of a moderately severe injury such as 
entrance or exit scars indicating track of missile through 
one or more muscle groups, indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, or tests of strength and 
endurance which demonstrate positive evidence of impairment 
when compared with the sound side, which would support a 
rating in excess of 10 percent.  See 38 C.F.R. 
§ 4.56(d)(3)(iii).

Based on all the evidence of record, the Board has determined 
that the present symptomatology more nearly approximates the 
criteria for a 10 percent rating for moderate impairment of 
the muscles of Group X, and that the veteran's service-
connected post operative residuals of a shell fragment wound 
to the right ankle are most appropriately evaluated at 10 
percent under DC 5310.  See 38 C.F.R. §§ 4.41, 4.56(d)(3).

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595-596 (1991).  Under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5283, a 20 percent 
evaluation is warranted for "Tarsal, or metatarsal bones, 
malunion of, or nonunion of," if this condition is 
moderately severe.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5284, a 20 percent evaluation is assigned for "other" 
foot injuries which are moderately severe.  

The Board first notes that the veteran's residuals of a 
fracture to the right fifth metatarsal has been rated under 
DC 5283, and that the symptoms of that disability may not be 
compensated for in evaluating his post operative residuals of 
a shell fragment wound to the right ankle.  See 38 C.F.R. 
§ 4.14 (2001) (avoidance of pyramiding).    

It appears that this disability is primarily manifested by 
pain, without any evidence of malunion or nonunion of the 
tarsal or metatarsal bones, and the overall disability 
picture is not consistent with more than moderate functional 
impairment or disability.  Accordingly, the greater weight of 
the evidence shows that the veteran has not experienced 
moderately severe symptoms as required for a rating in excess 
of 10 percent under DC's 5283 and 5284.

In reaching this decision the Board considered the veteran's 
complaints of right ankle pain.  However, the evidence of 
additional functional limitation is not sufficiently 
supported by objective pathology or visible behavior.  For 
example, Dr. Getz stated that it was possible that repeated 
use of the right ankle over a prolonged 

period of time may result in a mild increase of fatigability 
and discomfort in comparison with the normal left ankle, and 
that pain during excessive use may limit the length of 
distance the patient may ambulate in a relatively mild 
manner.  The evidence does not show sufficient severity due 
to such symptoms as impairment of right foot reflexes, motor 
strength or other neurological functions, nor is there 
evidence of right foot atrophy.  Therefore, there is 
insufficient pathology to warrant a conclusion that the 
veteran has functional loss due to pain to warrant a rating 
of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.   

In addition, the veteran's representative appeared to argue 
at the hearing that an additional rating was warranted for a 
painful right ankle scar.  Under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001), a 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  However, the evidence 
shows that the veteran has, in fact, repeatedly complained of 
bilateral foot and right leg numbness, see e.g., VA 
outpatient treatment reports dated in September 2000 and 
February 2001, August 2000 VA MRI report, January 2001 VA EMG 
report.  In any event, there are no findings of a tender or 
painful right ankle scar in the medical reports.  Therefore, 
his right ankle scar is not shown to be tender and painful on 
objective demonstration, and an additional rating is not 
warranted.  


IV.  Conclusion

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of these matters 
on that basis.  38 U.S.C.A. § 5107 (West Supp. 2001).  



ORDER

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.

A rating in excess of 10 percent for post operative residuals 
of a shell fragment wound to the right ankle is denied.

A compensable rating for residuals of a fracture of the right 
fifth metatarsal is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

